Title: To George Washington from John Mitchell, 21 August 1782
From: Mitchell, John
To: Washington, George


                  
                     Dr Sir
                     Philadelphia 21st Augt 1782
                  
                  I have the honor of your Excellency favor of the 15 Instant and have executed your orders in the best maner it was in my power to do have been in every Store I know in the City to get the Articles you wanted on the best Terms but cou’d find none cheaper then where I bought them, the prices has been higher than at present, but I am fearfull your Excellency did not expect to pay so much—in times of peace they were much lower, but those Articles pay 30 perct frieght wch makes them high at present while Lead has been sold from 4/6 to 5/ per lb. some Weeks ago.
                  The State money will I believe pass at three for one wch will produce £9.3.4 — on a Setlement of the former Accts there will be about £3 due me the Amount of the Oil, Casks, Porterage & Freight to Elk was £26:9.  I will transmit you the Bills & Particulars of every Article.
                  The Amount of the White & red Lead is £47.10. and the Freight to Head of Elk will be 14/.  the whole Amount being £48.4—the Balance your Excellency can send when it is convenient to you.
                  I have wrote to the Head of Elk to send forward the Lead by very first safe Opportunity for Axelanderia directed to Lund Washington Esqr. to whom I have wrote; but shou’d there be any risque in the Bay, or no good conveyance for Alexanderia soon, have ordered them to be sent to Baltimore to the care of Mr William Niel Merchant there, to whom I have wrote to recieve them & forward my Letter to Mr Washington, that he may send for them;,I hope from those precautions, they will get safe, and with as much dispatch as possible.
                  It will, at all times give me particular pleasure to be honor’d with your commands, and shall be Happy in every opportunity of shewing the sincerity of my atachment, and with what respect I shall ever atend to any business or Interest of yours—I hope your Excellency enjoys a perfect State of Health this Campaigne—we have been flattered with a near prospect of a safe & honorable peace; but all we know at present renders it doubtfull when it will take place.
                  Mrs Mitchell Joins me in most respectfull Compliments we were disapointed in not having the pleasure of seeing Mrs Washington on her return—I have the honor to be with the most perfect esteem & Respect Your Excellencys Most Obedt and most humle Servt
                  
                     Jno. Mitchell
                  
               